                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         LEONARD JAMES FOX,
                                  11                                                     Case No. 18-07221 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                                                         AND OF SERVICE; DIRECTING
 United States District Court




                                  13            v.                                       DEFENDANTS TO FILE
                                                                                         DISPOSITIVE MOTION OR
                                  14     T. URIBE, et al.,                               NOTICE REGARDING SUCH
                                                                                         MOTION; INSTRUCTIONS TO
                                  15                  Defendants.                        CLERK
                                  16

                                  17

                                  18          Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to

                                  19   42 U.S.C. § 1983 against officers and medical personnel at Salinas Valley State Prison

                                  20   (“SVSP”). The Court dismissed the complaint with leave to amend to correct several

                                  21   deficiencies. (Docket No. 8.) Plaintiff has filed an amended complaint. (Docket No. 15.)

                                  22

                                  23                                           DISCUSSION

                                  24   A.     Standard of Review

                                  25          A federal court must conduct a preliminary screening in any case in which a

                                  26   prisoner seeks redress from a governmental entity or officer or employee of a

                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any

                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that he suffered a second degree burn on his left foot on November
                                  10   10, 2016. (Am. Compl. at 4.) Upon his return from the hospital, Plaintiff was provided
                                  11   with crutches and instructed to return to his upstairs housing assignment. (Id. at 4-5.)
                                  12   Plaintiff claims that from November 11 through 14, 2016, he notified Defendants Sullivan,
Northern District of California
 United States District Court




                                  13   Fu, Tuvera, and Uribe that he was in pain and that it was very difficult to walk up and
                                  14   down the stairs in his condition and crutches, but that defendants “purposefully and
                                  15   intentionally ignored Plaintiff and acted with a culpable state of mind to a foreseeable risk
                                  16   of Plaintiff’s personal safety and disregarded such risks by refusing to take reasonable
                                  17   measures to abate such risk.” (Id. at 5.) Then on November 15, 2016, Plaintiff fell down
                                  18   the stairs and had to be taken to the hospital to receive treatment for back contusions and
                                  19   pain; on his return, he was issued a “lower tier lower bunk accommodation” by medical
                                  20   staff. (Id. at 5-6.) From then until November 30, 2016, Plaintiff suffered increased pain in
                                  21   his back and was taken to the prison’s treatment center for extreme pain. (Id. at 6.) On
                                  22   December 9, 2016, Plaintiff received a medical order for physical therapy which did not
                                  23   start until April 2017. (Id.) The physical therapist informed Plaintiff that the injuries to
                                  24   his nerves and back could be life time and requested Plaintiff be examined by a doctor due
                                  25   to Plaintiff’s inability to physically perform during the physical therapy session. (Id.)
                                  26   Plaintiff claims that he had been prescribed pain medications by medical care providers,
                                  27   but that on May 11, 2017, Defendant Dr. Nguyen “purposefully interfered with Plaintiff’s
                                  28                                                  2
                                   1   prescribed pain medications for his injuries and pain” by “intentionally discontinuing” the
                                   2   medications, “despite Plaintiff informing Defendant Nguyen that he was in pain as a result
                                   3   of his injury to his foot and fall down the stairs.” (Id. at 7.) Plaintiff claims that Defendant
                                   4   Nguyen’s decision was “medically unreasonable considering the circumstances” and that it
                                   5   was “chose[n] in conscious disregard to a excessive risk to Plaintiff’s health and personal
                                   6   safety.” (Id.) Plaintiff claims he notified Defendants Kumar and Brizendine that he was
                                   7   in extreme pain and had difficulty walking up and down the stairs with crutches, but they
                                   8   failed to respond. (Id. at 8.) Based on the foregoing, Plaintiff claims deliberate
                                   9   indifference to serious medical needs and deliberate indifference to personal safety. (Id. at
                                  10   8-9.) He seeks damages. (Id. at 14.)
                                  11          1.     Improper Joinder
                                  12          Plaintiff raises two claims: (1) the claim that he was exposed to unsafe prison
Northern District of California
 United States District Court




                                  13   conditions against Defendants Sullivan, Fu, Tuvera, and Uribe which resulted in his fall
                                  14   down the stairs on November 15, 2016; and (2) deliberate indifference to serious medical
                                  15   needs against Defendants Nguyen, Kumar, and Brizendine based on Defendant Nguyen’s
                                  16   discontinuation of Plaintiff’s pain medication on May 11, 2017.
                                  17          “A party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
                                  18   as independent or alternative claims, as many claims as it has against an opposing party.”
                                  19   Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single party are fine, but
                                  20   Claim A against Defendant 1 should not be joined with unrelated Claim B against
                                  21   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                  22   against different defendants belong in different suits,” not only to prevent the sort of
                                  23   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                  24   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                  25   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                  26   required fees.” Id. (citing 28 U.S.C. § 1915(g)).
                                  27          Furthermore, parties may be joined as defendants in one action only “if any right to
                                  28                                                  3
                                   1   relief is asserted against them jointly, severally, or in the alternative with respect to or
                                   2   arising out of the same transaction, occurrence, or series of transactions or occurrences;
                                   3   and any question of law or fact common to all defendants will arise in the action.” Fed. R.
                                   4   Civ. P. 20(a)(2).
                                   5            In its screening order, the Court advised Plaintiff that his deliberate indifference to
                                   6   medical needs claim was improperly joined to his claim for deliberate indifference to
                                   7   safety needs because the claims are unrelated, and each involve different defendants.
                                   8   (Docket No. 8 at 4.) The Court also found that the alleged facts were insufficient to
                                   9   support either claim. (Id. at 4-6.) Plaintiff was directed to file an amended complaint “to
                                  10   state sufficient facts to state either a deliberate indifference to safety claim or deliberate
                                  11   indifference to medical needs.” (Id. at 7, original emphasis.) Plaintiff has clearly failed to
                                  12   comply with this instruction since the amended complaint again attempts to raise the same
Northern District of California
 United States District Court




                                  13   two unrelated claims arising out of two separate events against two different groups of
                                  14   Defendants. The Court will therefore strike the safety claim because Plaintiff’s allegations
                                  15   are again insufficient to support such a claim against the named Defendants as explained
                                  16   below.
                                  17            2.     Deliberate Indifference to Safety
                                  18            Plaintiff’s safety claim is based on the single factual allegation that from November
                                  19   11 through 14, 2016, he notified Defendants Sullivan, Fu, Tuvera, and Uribe that he was in
                                  20   pain (from the foot burn) and that it was very difficult to walk up and down the stairs in his
                                  21   condition and crutches, but that defendants “purposefully and intentionally ignored
                                  22   Plaintiff and acted with a culpable state of mind to a foreseeable risk of Plaintiff’s personal
                                  23   safety and disregarded such risks by refusing to take reasonable measures to abate such
                                  24   risk.” (Am. Compl. at 5.)
                                  25            The treatment a prisoner receives in prison and the conditions under which he is
                                  26   confined are subject to scrutiny under the Eighth Amendment. See Helling v. McKinney,
                                  27   509 U.S. 25, 31 (1993). A prison official violates the Eighth Amendment when two
                                  28                                                    4
                                   1   requirements are met: (1) the deprivation alleged must be, objectively, sufficiently serious,
                                   2   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501 U.S. 294, 298
                                   3   (1991)), and (2) the prison official possesses a sufficiently culpable state of mind, id.
                                   4   (citing Wilson, 501 U.S. at 297). The requisite state of mind to establish an Eighth
                                   5   Amendment violation depends on the nature of the claim. In prison-conditions cases, the
                                   6   necessary state of mind is one of “deliberate indifference.” See, e.g., Farmer, 511 U.S. at
                                   7   834 (inmate safety); Wilson, 501 U.S. at 302-03 (general conditions of confinement).
                                   8   Neither negligence nor gross negligence will constitute deliberate indifference. See
                                   9   Farmer, 511 U.S. at 835-37 & n.4; see also Estelle v. Gamble, 429 U.S. 97, 106 (1976)
                                  10   (establishing that deliberate indifference requires more than negligence). A prison official
                                  11   cannot be held liable under the Eighth Amendment for denying an inmate humane
                                  12   conditions of confinement unless the standard for criminal recklessness is met, i.e., the
Northern District of California
 United States District Court




                                  13   official knows of and disregards an excessive risk to inmate health or safety. See Farmer,
                                  14   511 U.S. at 837. The official must both be aware of facts from which the inference could
                                  15   be drawn that a substantial risk of serious harm exists, and he must also draw the inference.
                                  16   See id.
                                  17             Plaintiff was advised in the Court’s initial screening order of the original complaint
                                  18   that he had failed to allege “sufficient facts showing that [Defendants] had the requisite
                                  19   state of mind, i.e., that they knew of and disregarded an excessive risk to inmate safety.”
                                  20   (Docket No. 8 at 4.) The amended complaint fails to correct this deficiency as his sole
                                  21   allegation against Defendants Sullivan, Fu, Tuvera, and Uribe is based on a single sentence
                                  22   that they “purposefully and intentionally ignored Plaintiff and acted with a culpable state
                                  23   of mind to a foreseeable risk of Plaintiff’s personal safety and disregarded such risks by
                                  24   refusing to take reasonable measures to abate such risk.” (Am. Compl. at 5.) This
                                  25   allegation is conclusory and not supported by any other factual allegations regarding each
                                  26   individual Defendant’s specific knowledge of Plaintiff’s risky circumstances and
                                  27   intentional disregard and failure to abate it. Accordingly, this safety claim must be
                                  28                                                    5
                                   1   dismissed for failure to state a claim.
                                   2          3.     Deliberate Indifference to Medical Needs
                                   3          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                   4   Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble,
                                   5   429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),
                                   6   overruled in part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133,
                                   7   1136 (9th Cir. 1997) (en banc). A determination of “deliberate indifference” involves an
                                   8   examination of two elements: the seriousness of the prisoner’s medical need and the nature
                                   9   of the defendant’s response to that need. See McGuckin, 974 F.2d at 1059.
                                  10          A “serious” medical need exists if the failure to treat a prisoner's condition could
                                  11   result in further significant injury or the “unnecessary and wanton infliction of pain.”
                                  12   McGuckin, 974 F.2d at 1059 (citing Estelle, 429 U.S. at 104). A prison official is
Northern District of California
 United States District Court




                                  13   deliberately indifferent if he knows that a prisoner faces a substantial risk of serious harm
                                  14   and disregards that risk by failing to take reasonable steps to abate it. Farmer v. Brennan,
                                  15   511 U.S. 825, 837 (1994). The prison official must not only “be aware of facts from which
                                  16   the inference could be drawn that a substantial risk of serious harm exists,” but he “must
                                  17   also draw the inference.” Id. In order for deliberate indifference to be established,
                                  18   therefore, there must be a purposeful act or failure to act on the part of the defendant and
                                  19   resulting harm. See McGuckin, 974 F.2d at 1060.
                                  20          Here, Plaintiff claims that Defendant Nguyen cancelled his pain medication in a
                                  21   conscious disregard to an excessive risk to Plaintiff’s health because he did so despite
                                  22   knowing that Plaintiff continued to be in pain. (Am. Compl. at 7.) Assuming Plaintiff’s
                                  23   condition was “serious,” Plaintiff’s allegations are sufficient to support the claim that
                                  24   Defendant Nguyen knew of a risk of serious harm to Plaintiff and yet disregarded that risk
                                  25   by discontinuing his pain medication.
                                  26          Plaintiff claims that Defendants Kumar and Brizendine were notified that he was in
                                  27   extreme pain through the “inmate request process, correspondence, and 602 process,” but
                                  28                                                  6
                                   1   that they failed to respond. (Am. Compl. at 8.) Liberally construed, the Court finds
                                   2   Plaintiff states a claim based on supervisor liability against Defendants Kumar and
                                   3   Brizendine based on Defendant Nguyen’s wrongful conduct. See Starr v. Baca, 652 F.3d
                                   4   1202, 1208 (9th Cir. 2011; Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018).
                                   5

                                   6                                          CONCLUSION
                                   7          For the reasons state above, the Court orders as follows:
                                   8          1.     Plaintiff’s deliberate indifference to safety claim is DISMISSED with
                                   9   prejudice for failure to state a claim. The Clerk shall terminate Defendants P. Sullivan,
                                  10   Law Fu, Dr. F. Tuvera, and Tereasa Uribe from this action since the claim against them
                                  11   has been dismissed.
                                  12          2.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
Northern District of California
 United States District Court




                                  13   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  14   of the amended complaint, (Docket No. 15), all attachments thereto, and a copy of this
                                  15   order upon Defendants Dr. Nguyen, Dr. K. Kumar, and Dr. B. Brizendine at the
                                  16   Salinas Valley State Prison (P.O. Box 1020, Soledad, CA 93960-1020). The Clerk shall
                                  17   also mail a copy of this Order to Plaintiff.
                                  18          3.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  19   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  20   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                  21   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                  22   to do so, they will be required to bear the cost of such service unless good cause shown for
                                  23   their failure to sign and return the waiver form. If service is waived, this action will
                                  24   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                  25   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                  26   before sixty (60) days from the day on which the request for waiver was sent. (This
                                  27   allows a longer time to respond than would be required if formal service of summons is
                                  28                                                  7
                                   1   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                   2   form that more completely describes the duties of the parties with regard to waiver of
                                   3   service of the summons. If service is waived after the date provided in the Notice but
                                   4   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   5   from the date on which the request for waiver was sent or twenty (20) days from the date
                                   6   the waiver form is filed, whichever is later.
                                   7          4.     No later than ninety-one (91) days from the date this order is filed,
                                   8   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   9   respect to the claims in the complaint found to be cognizable above.
                                  10                 a.     Any motion for summary judgment shall be supported by adequate
                                  11   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  12   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
Northern District of California
 United States District Court




                                  13   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  14   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  15   Court prior to the date the summary judgment motion is due.
                                  16                 b.     In the event Defendants file a motion for summary judgment, the
                                  17   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  18   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  19   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  20          5.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  21   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  22   motion is filed.
                                  23          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  24   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  25   must come forward with evidence showing triable issues of material fact on every essential
                                  26   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  27   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  28                                                   8
                                   1   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                   2   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   3   F.3d 651, 653 (9th Cir. 1994).
                                   4              6.         Defendants shall file a reply brief no later than fourteen (14) days after
                                   5   Plaintiff’s opposition is filed.
                                   6              7.         The motion shall be deemed submitted as of the date the reply brief is due.
                                   7   No hearing will be held on the motion unless the Court so orders at a later date.
                                   8              8.         All communications by the Plaintiff with the Court must be served on
                                   9   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  10   copy of the document to Defendants or Defendants’ counsel.
                                  11              9.         Discovery may be taken in accordance with the Federal Rules of Civil
                                  12   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
Northern District of California
 United States District Court




                                  13   Rule 16-1 is required before the parties may conduct discovery.
                                  14              10.        It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  15   court informed of any change of address and must comply with the court’s orders in a
                                  16   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  17   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  18              11.        Extensions of time must be filed no later than the deadline sought to be
                                  19   extended and must be accompanied by a showing of good cause.
                                  20            IT IS SO ORDERED
                                  21     Dated: _November 15, 2019_                               ________________________
                                                                                                  BETH LABSON FREEMAN
                                  22
                                                                                                  United States District Judge
                                  23

                                  24

                                  25   Order of Partial Dismissal and of Svc
                                       PRO-SE\BLF\CR.18\07221Fox_svc
                                  26

                                  27

                                  28                                                          9
